Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/13/2019 and IDS filed on 9/13/2019. 
Claims 1-17 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (U.S. Pub. No. 2017/0149256 A1).

As per claim 1, Srinivasan discloses:
A lithium ion battery control device for controlling charging or discharging of a lithium ion battery in which a degree of occlusion of lithium ions occluded in graphite of a negative electrode changes in accordance with an amount of stored power, the lithium ion battery control device comprising: 
an acquirer configured to acquire a determination index related to the degree of occlusion (See Para [0026], i.e. state of charge of the battery, Para [0036], Para [0044]-[0049], i.e. stoichiometry…SOC –[prior art disclose the association of SOC and stoichiometry correspond to the index as cited above, as SOC direct correspond to the stoichiometry ratio (i.e. 20% SOC… LIC.sub.30) ]; and 
a controller configured to perform control for causing the lithium ion battery to be charged with power or causing power of the lithium ion battery to be discharged so that the degree of occlusion is close to a degree of occlusion associated with a specific region (See Para [0044]-[0054], i.e. during charging…lithiation phases –[prior art charge the battery in order to reach toward LiC.sub. 6 (See Para [0054] ) ], considered as the specific region) when a region associated with the degree of occlusion is determined not to be the specific region associated with the degree of occlusion which includes LiC.sub.12 having a degree of occlusion represented by a stoichiometric ratio and does not include LiC6 having a degree of occlusion represented by a stoichiometric ratio on the basis of the determination index acquired by the acquirer (See Para [0044]-[0054], i.e. lithiation phases…0% to 100%, stoichiometry is … LiC.sub.30. – prior start charging at initial low SOC 0% - 20% which is around LiC30 not at LiC6 and LiC12 as cited, the need to charge is based on the SOC (index) ])

As per claim 2, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the specific region is a region where LiC is dominant (See Para [0044]-[0054], i.e. during charging…lithiation phases).

As per claim 3, Srinivasan discloses all of the features of claim 2 as discloses above wherein Srinivasan also discloses wherein the specific region may further include LiCis having a degree of occlusion represented by a stoichiometric ratio and is a region which does not include LiC27 having a degree of occlusion represented by a stoichiometric ratio (See Para [0044]-[0054], i.e. during charging…lithiation phases…LiC6).

As per claim 4, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the controller is configured to perform control for causing the lithium ion battery to be charged with power or causing power of the lithium ion battery to be discharged so that the degree of occlusion is close to the degree of occlusion associated with the specific region when the region associated with the degree of occlusion is determined to be a first specific region including LiC6 having a degree of occlusion represented by a stoichiometric ratio, a second specific region including LiCis having a degree of occlusion represented by a stoichiometric ratio, or a third specific region including a structure of a degree of occlusion greater than or equal to that of LiC27 having a degree of occlusion represented by a stoichiometric ratio (See Para [0044]-[0054], i.e. during charging…lithiation phases –[prior art charge the battery in order to reach toward LiC.sub. 6 (See Para [0054] )]).

As per claim 5, Srinivasan discloses all of the features of claim 4 as discloses above wherein Srinivasan also discloses wherein the controller is configured to perform 

As per claim 7, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the controller is configured to perform control for causing the lithium ion battery to be charged with power so that the degree of occlusion is close to the degree of occlusion associated with the specific region when the lithium ion battery is charged by an external system (See Para [0044]-[0054], i.e. during charging…lithiation phases, See Figure 2).

As per claim 8, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the controller is configured to perform control for stopping the charging before an amount of charge exceeds an amount of charge associated with the specific region when the lithium ion battery is charged by an external system (See Para [0044]-[0054], i.e. lithiation phases…0% to 100%, stoichiometry is … LiC.sub.30 –[prior art charge to state SOC 100%]).

 or the degree of occlusion is close to a degree of occlusion associated with a region having a lower deterioration rate than a region associated with the degree of occlusion when a region associated with the degree of occlusion is determined to be a region different from the specific region if supply of power from the lithium ion battery is in a pause state (See Para [0044]-[0054], i.e. during charging…lithiation phases –[prior art charge the battery in order to reach toward LiC.sub. 6 (See Para [0054] ) ], considered as the specific region]).

As per claim 10, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the controller is configured to perform control for causing the lithium ion battery to be charged with power or causing power of the lithium ion battery to be discharged actively so that the degree of occlusion is close to the degree of occlusion associated with the specific region or the degree of occlusion is close to a degree of occlusion associated with a region having a lower deterioration rate than a region associated with the degree of occlusion when a region associated with the degree of occlusion is determined to be a region different from the specific region in an operation state in which the lithium ion battery is supplying power as compared with when the region associated with the degree of occlusion is determined 

As per claim 11, Srinivasan discloses:
A lithium ion battery control device for controlling charging or discharging of a lithium ion battery in which a degree of occlusion of lithium ions occluded in graphite of a negative electrode changes in accordance with an amount of stored power, the lithium ion battery control device comprising: 
an acquirer configured to acquire a determination index related to the degree of occlusion (See Para [0026], i.e. state of charge of the battery, Para [0036], Para [0044]-[0049], i.e. stoichiometry…SOC –[prior art disclose the association of SOC and stoichiometry correspond to the index as cited above, as SOC direct correspond to the stoichiometry ratio (i.e. 20% SOC… LIC.sub.30) ]); and 
a controller configured to perform control for causing the lithium ion battery to be charged with power or causing power of the lithium ion battery to be discharged so that the degree of occlusion is close to a degree of occlusion associated with a specific region (See Para [0044]-[0054], i.e. during charging…lithiation phases –[prior art charge the battery in order to reach toward LiC.sub. 6 (See Para [0054] ) ], considered as the specific region)
when a region associated with the degree of occlusion is determined to correspond to a first region, a second region, or a third region (See Para [0044]-
among the first region where the degree of occlusion is greater than or equal to a first threshold value, the specific region where the degree of occlusion is less than the first threshold value and greater than or equal to a second threshold value (See Figure 4, i.e.  100%), the second region where the degree of occlusion is less than the second threshold value and greater than or equal to a third threshold value (See Figure 4, i.e. soc 50%) , and the third region (See Figure 4, i.e. soc 35% at stage III) where the degree of occlusion is less than the third threshold value on the basis of the determination index acquired by the acquirer  (See Para [0044]-[0054], i.e. lithiation phases…0% to 100%, stoichiometry is … LiC.sub.30. – prior start charging at initial low SOC 0% - 20% which is around LiC30 not at LiC6 and LiC12 as cited, the need to charge is based on the SOC (index) –[Prior art discloses Figure 4, region stage IV to stage I, wherein the stage I is grater than stage II, stage III, and stage IV, they in order from greatest degree of occlusion to least occlusion, therefore teaching the first region to third region as cited above])

As per claim 12, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses wherein the determination index is an index according to a capacity of the lithium ion battery, an SOC, a cell open circuit voltage of the lithium ion battery, an index according to a first correlation between the SOC and the cell open circuit voltage, or an index according to a second correlation between a 

As per claim 15, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses a generator configured to generate a model for determining the region associated with the degree of occlusion on the basis of information acquired through charging and discharging control by performing the charging and discharging control for performing constant-current charging and constant-current discharging at a prescribed rate or less in the lithium ion battery (See Para [0044]-[0054], i.e. during charging…lithiation phases, See Figure 4 –[Prior art determine different stages through charging, graphing result considered as the model]).

As per claim 16, Srinivasan discloses all of the features of claim 1 as discloses above wherein Srinivasan also discloses a generator configured to estimate a relationship between a capacity and a voltage using voltage data in a prescribed current range in the lithium ion battery and generate a model for determining the region associated with the degree of occlusion using an estimation result (See Para [0044]-[0054], i.e. during charging…lithiation phases, See Figure 4 –[Prior art determine different stages through charging, graphing result considered as the model]).

As per claim 17, Srinivasan discloses:
A lithium ion battery control method comprising: 
acquiring, by a computer, a determination index related to a degree of occlusion of a lithium ion battery in which the degree of occlusion of lithium ions occluded in graphite of a negative electrode changes in accordance with an amount of stored power (See Para [0026], i.e. state of charge of the battery, Para [0036], Para [0044]-[0049], i.e. stoichiometry…SOC –[prior art disclose the association of SOC and stoichiometry correspond to the index as cited above, as SOC direct correspond to the stoichiometry ratio (i.e. 20% SOC… LIC.sub.30) ]); and 
performing, by the computer, control for causing the lithium ion battery to be charged with power or causing power of the lithium ion battery to be discharged so that the degree of occlusion is close to a degree of occlusion associated with a specific region when a region (See Para [0044]-[0054], i.e. during charging…lithiation phases –[prior art charge the battery in order to reach toward LiC.sub. 6 (See Para [0054] ) ], considered as the specific region) associated with the degree of occlusion is determined not to be the specific region associated with the degree of occlusion which includes LiC12 having a degree of occlusion represented by a stoichiometric ratio and does not include LiC6 having a degree of occlusion represented by a stoichiometric ratio on the basis of the acquired determination index (See Para [0044]-[0054], i.e. lithiation phases…0% to 100%, stoichiometry is … LiC.sub.30. – prior start charging at initial low SOC 0% - 20% which is around LiC30 not at LiC6 and LiC12 as cited, the need to charge is based on the SOC (index) ])


Allowable Subject Matter
5.	Claims 6, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 6 and 13, wherein claim 14 depend on dependent claim 13.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NHA T NGUYEN/Primary Examiner, Art Unit 2851